


FOURTH AMENDMENT TO THE RUBY TUESDAY, INC.
EXECUTIVE SUPPLEMENTAL PENSION PLAN
(AMENDED AND RESTATED AS OF JANUARY 1, 2007)


THIS FOURTH AMENDMENT is made as of this 30th day of November, 2012, by RUBY
TUESDAY, INC. (the “Primary Sponsor”), a corporation organized and existing
under the laws of the State of Georgia.


W I T N E S S E T H:


WHEREAS, the Primary Sponsor maintains the Ruby Tuesday, Inc. Executive
Supplemental Pension Plan (the “Plan”), which was established by indenture
effective as of June 1, 1983, and which was last amended and restated by
indenture effective as of January 1, 2007;


WHEREAS, the Primary Sponsor desires to amend the Plan to provide the Plan
Administrator with the ability to vary the number of years of service in a
qualifying position required for an individual to become eligible to participate
in the Plan; and


WHEREAS, the amendment effected hereby has been approved by the Board of
Directors of the Primary Sponsor.


NOW, THEREFORE, the Plan is hereby amended, effective as of December 1, 2012, by
deleting Section 3.1 in its entirety and by substituting therefor the following:


“3.1           Commencement of Participation. An Eligible Employee shall become
a Participant only upon satisfying the following criteria:


(a)   has earned an average Annual Base Salary, plus bonus, of at least $120,000
(or such greater amount as may be determined by the Plan Administrator from time
to time) during the last two (2) Plan Years immediately preceding the first day
of the Plan Year in which an Eligible Employee becomes a Participant; and


(b)           has completed at least five (5) full years of Continuous Service
(or such fewer number of years of Continuous Service, not less than two (2), as
designated by the Plan Administrator in writing with respect to a particular
Eligible Employee) during which the Eligible Employee has held one or more
Qualifying Positions.


An Eligible Employee who satisfies the foregoing criteria shall become a
Participant as of the first day of the immediately succeeding Plan Year in which
the Eligible Employee first satisfies the foregoing criteria.”


Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this Fourth Amendment.




 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Primary Sponsor has caused this Fourth Amendment to be
executed as of the day and year first above written.



RUBY TUESDAY, INC.


By:  /s/ Samuel E. Beall,
III                                                              
Samuel E. Beall, III
Chief Executive Officer and President




ATTEST:


By:  /s/ Scarlett May                                                    
Scarlett May
Secretary


[CORPORATE SEAL]





